Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 9/10/2021 does put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claims 1, 4-12, and 15 are allowable. The restriction requirement elected Group 1 directed towards claims 1 without traverse, as set forth in the Office action mailed on 7/23/2020, has been reconsidered in view of the allowability of claims to the elected invention.  This application is in condition for allowance except for the presence of claims 13-14, which are directed to a nonelected group without traverse. 
Claims 13-14 are not eligible for rejoinder. The reason are listed below:
1. Claim 13 does not require all the limitation of the allowable claim 1.
2. The method of claim 13 is not allowable and does not inevitably produce a structure which would be allowable; therefore, claim 13 is not in condition for allowance.
MPEP 821.04, “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.”
Claims 13-14 are cancelled. 
Claim 14 is cancelled since the claim depends on cancelled claim 13.
The following is an examiner’s statement of reasons for allowance:
	Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) and Yang (US Pub No. 2011/0061732) are the closest prior art.

Yang et al. teaches an intrinsic polycrystalline silicon layer [182-184, Fig. 2, 0057-0058, 0089, 0014, 0043, the layer is an intrinsic polycrystalline layer] between a substrate [110, Fig. 2, 0038], and bsf layer [172, Fig. 2, 0038]. The polycrystalline layer of 182-184 are used to control the crystallinity of each of the underlying layer, resulting in improved efficiency [0089].
Swanson et al. teaches a tunnel oxide on the front and back side of a solar cell [Fig. 1], a tunnel oxide layer may be formed on the back side of the wafer directly between the wafer and the back side polysilicon layer to allow for increased probability of electrons directly tunneling across it. The back side tunnel oxide layer blocks the back side flow of minority carriers (i.e. holes into the n-type regions and electrons into the p-type regions). [C2 ln 35-50]
The references would not have been obvious to combine without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
	Modified Wu et al. teaches all the structural limitations of claims 1 but does not disclose the limitations of “wherein the layer comprises a polycrystalline silicon layer and a tunnel oxide layer interposed between the polycrystalline silicon layer and the silicon substrate, and the tunnel oxide layer is in direct contact with the silicon substrate; wherein the polycrystalline silicon layer is an intrinsic polycrystalline silicon layer.” in claim 1.
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein the layer comprises a polycrystalline silicon layer and a tunnel oxide layer interposed between the polycrystalline silicon layer and the silicon substrate, and the 
Therefore; claims 1, 4-12, and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726